Citation Nr: 1042358	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-14 271	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an effective date earlier than January 18, 2006, 
for the grant of a 100 percent rating for the Veteran's service 
connected schizoaffective disorder.

REPRESENTATION

Appellant represented by: Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from February 1998 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office that increased the Veteran's 
evaluation for his service connected psychiatric disorder to a 50 
percent evaluation.  A Board decision in May 2006 remanded this 
issue for further development.  The Veteran's evaluation was then 
increased to a 100 percent evaluation by a November 2007 rating 
decision, however, the Veteran has continued to disagree with the 
effective date for that grant of 100 percent evaluation, which is 
currently January 18, 2006.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his 
schizoaffective disorder on July 2003, and was granted a 100 
percent rating from January 18, 2006, the earliest date he was 
found to have symptomatology consistent with a 100 percent 
rating.

2.  There is no competent evidence of record dated earlier than 
January 18, 2006, which indicates that the Veteran would be 
entitled to a 100 percent rating for his service connected 
schizoaffective disorder. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 18, 2006, 
for the grant of a 100 percent evaluation for the Veteran's 
service connected schizoaffective disorder, are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(o) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In June 2003, November 2003, June 2006, April 2007, January 2008, 
and May 2008, the agency of original jurisdiction (AOJ) sent 
letters to the Veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  These letters also 
provided the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  No prejudice has been alleged in the timing of 
these notices, and none is apparent from the record; and the 
claim was readjudicated in a March 2009 Statement of the Case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with several VA 
examinations.  As such, the Board finds that the duty to assist 
has been met in this case.

Historically, the Board notes that the Veteran was granted 
service connection for a psychiatric disorder, as a depressive 
disorder, by a June 2000 rating decision.  This grant was based 
on a then current VA examination report, and the Veteran's 
service medical records, in particular his Medical Evaluation 
Board proceedings, which showed psychiatric problems.  The 
Veteran was granted a 30 percent evaluation at that time, which 
was increased by later rating decisions.

In June 2003, the Veteran filed a claim for an increased rating 
for his service connected schizophrenia.  Based on that claim, 
the Veteran was eventually granted a 100 percent evaluation, and 
granted an effective date of January 18, 2006, the earliest date 
the RO found it was ascertainable that the Veteran's disability 
had increased in severity.  The Veteran continues to disagree 
with the effective date assigned for that 100 percent evaluation.

The general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an award 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore, or 
the date entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to 
that rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 1-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides that 
the effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); see 
also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim is 
received within one year after the increase) and are not 
applicable when a claim is filed and the increase in disability 
is subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) 
(2010).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It must 
determine when a claim for increased compensation was received, 
and when a factually ascertainable increase in disability 
occurred.  As noted above, the veteran's claim for increase was 
initially filed in June 2003.

The Veteran's disability is currently rated under 38 C.F.R. 
§ 4.103, Diagnostic Code 9211, for schizoaffective disorder, and 
was previously rated as depressive disorder.  Under this code, 
psychotic and mood disorders are rated under the General Rating 
Formula for Mental Disorders.  Those criteria provide for a 100 
percent disability rating for psychiatric disabilities with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In this case, the Veteran contends that he should be provided an 
effective date earlier than currently assigned as he feels his 
symptomatology has been severe enough to warrant a 100 percent 
rating for several years prior to his current effective date.

Reviewing the evidence of record prior to the Veteran's current 
effective date for his 100 percent rating of January 18, 2006, 
and after his last 100 percent rating due to hospitalization was 
reduced to a 50 percent evaluation on April 1, 2003,  shows that 
the Veteran was seen relatively frequently on an outpatient basis 
for treatment of his symptomatology.  He often reported hearing 
voices that told him to harm others in the past, but was not 
found to have active hallucinations during examination.

Records show that the Veteran was hospitalized briefly, from 
April 2003 to May 2003, for visual hallucinations and thoughts of 
harming his relatives.  After treatment and medication, the 
Veteran denied any perceptual symptoms, having self harm ideas, 
or actively hearing voices.  He felt less depressed and had no 
thoughts of harming others.

The Veteran received a VA examination in July 2003.  At that 
time, the Veteran was found to have appropriate dress and 
adequate hygiene.  He was spontaneous and established eye 
contact.  He was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  His thought 
process was coherent and logical.  There was no evidence of 
delusions, hallucinations, looseness of association, disorganized 
speech, phobias, obsessions, panic attacks, or suicidal ideas.  
He was depressed, and his affect was constricted but appropriate.  
He was oriented to person, place, and time.  His memory was 
intact.  His abstraction capacity was normal, and judgment and 
insight were fair.  The Veteran was diagnosed with 
schizoaffective disorder with a GAF of 50.

Records show the Veteran was hospitalized in January 2006 for an 
exacerbation of his symptoms; the Veteran at time indicated that 
he had not taken his medications for a month.  On admission, the 
Veteran was found to have suicidal ideation, but no delusions, 
obsessions, or compulsive behavior.  He did report commanding and 
derogatory hallucinations.  He was found to have adequate 
grooming and hygiene, with good eye contact, and was cooperative.  
His mood and affect were sad but appropriate.  His thought 
process was coherent and goal directed and relevant, with no 
racing thoughts.  His symptoms improved, and he was discharged 
shortly thereafter, with a discharge GAF of 60.  From the date of 
this hospitalization, the Veteran was granted a 100 percent 
rating.

Reviewing this evidence, while the Veteran's disability clearly 
had a significant impact on his social and occupational 
impairment, the Board does not find overall that, during the 
period in question, the Veteran met the criteria for a 100 
percent evaluation.  In that regard, the Board notes that, while 
the Veteran does appear to have had delusions and hallucinations 
during this time, there were none evident during his July 2003 VA 
examination.  Further, his thought process was coherent and 
logical, and there was no finding of inappropriate hygiene or 
grooming, nor was the Veteran disoriented to time or place, and 
he did not show any memory loss for names of close relatives, own 
occupation, or own name. As such, prior to January 18, 2006, when 
the Veteran was granted a 100 percent evaluation, the evidence 
does not show that the criteria for a 100 percent evaluation were 
met.

Thus, the Board finds that the preponderance of the evidence of 
record indicates that the Veteran is not entitled to an earlier 
effective date for the award of a 100 percent schedular 
evaluation for his service connected paranoid schizophrenia.  As 
the Board finds that the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine does not apply, and 
an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an effective date earlier than January 18, 2006, 
for the grant of a 100 percent rating for the Veteran's service 
connected schizoaffective disorder, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


